Citation Nr: 0334219	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-08 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 
1997, for convalescent benefits pursuant to 38 C.F.R. § 4.30.

2.  Entitlement to convalescent benefits, pursuant to 
38 C.F.R. § 4.30, after January 31, 1998.

3.  Entitlement to an evaluation greater than 30 percent for 
degenerative arthritis of the left shoulder.

4.  Entitlement to an evaluation greater than 10 percent for 
postoperative residuals of a pilonidal cyst.

5.  Entitlement to a compensable evaluation for left elbow 
osteoarthritis.

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Baltimore, Maryland, Regional Office 
(RO).  Specifically, a September 1997 decision granted 
convalescent benefits pursuant to 38 C.F.R. § 4.30, effective 
June 26, 1997.  The veteran disagreed with the effective 
date.  A July 1998 decision denied entitlement to TDIU, an 
evaluation greater than 10 percent for a pilonidal cyst, and 
convalescent benefits beyond January 31, 1998.  The veteran 
disagreed.  An October 2001 decision increased to 30 percent 
the evaluation for degenerative arthritis of the left 
shoulder, but the veteran disagreed with the evaluation.  
Finally, a May 2002 decision granted service connection for 
osteoarthritis of the left elbow due to the left shoulder 
disability.  The veteran appealed the assigned noncompensable 
evaluation.


FINDING OF FACT

On June 26, 1997, the veteran was admitted to a VA hospital 
and underwent surgery for a service-connected, recurrent 
pilonidal cyst.




CONCLUSIONS OF LAW

The criterion for an effective date earlier than June 26, 
1997, for convalescent benefits pursuant to 38 C.F.R. § 4.30, 
has not been met.  38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reflect treatment for a 
perianal abscess, and a March 1971 RO decision granted 
service connection for healed perianal abscess and assigned a 
noncompensable evaluation.  Over the years, the perianal 
abscess, also referred to in the file as a pilonidal cyst, 
pilonidal sinus, or fissure, periodically recurred and 
required hospitalization and surgical treatment.  After such 
admissions, the veteran was assigned convalescent benefits 
pursuant to 38 C.F.R. § 4.30.

Convalescent benefits are warranted and paid pursuant to the 
regulation cited in pertinent part below:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge . . . that entitlement is 
warranted under paragraph (a)(1), (2), or 
(3), of [38 C.F.R. § 4.30] effective the 
date of hospital admission or outpatient 
treatment and continuing for a period of 
1, 2, or 3 months from the first day of 
the month following such hospital 
discharge or outpatient release. 

(a)  Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)  Surgery necessitating at least 
one month of convalescence.

(2)  Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
. . . .

(3)  Immobilization by cast, without 
surgery, of one major joint or more. 

38 C.F.R. § 4.30, (a).  (Emphasis added.)

The veteran's pilonidal cyst was surgically treated most 
recently in 1997.  On June 26, 1997, he was admitted for 
excision of a chronic pilonidal sinus and was discharged on 
June 30, 1997.  A September 1997 RO decision granted 
convalescent benefits, effective June 26, 1997, pursuant to 
38 C.F.R. § 4.30.

In a statement received in October 1997, the veteran 
contended that convalescent benefits should have been 
assigned effective May 19, 1997, as that was the date he saw 
his doctor and discussed surgery on June 26.  In a statement 
received in March 1998, he contended that convalescent 
benefits should date from January 1993 as it was then that he 
met with his doctor and discussed March 1993 surgery.  He was 
unable to keep the March 1993 surgical appointment, however, 
due to having first been incarcerated and, thus, unavailable.

The law provides for convalescence benefits following surgery 
or immobilization.  It does not provide benefits following a 
conversation with a doctor setting the date for surgery.  
Hence, the date on which the veteran discussed the need for 
surgical treatment is irrelevant.  The regulation makes it 
clear that the effective date for convalescent benefits is 
the date of admission to the hospital, or the date outpatient 
surgery was performed.  As a matter of law, the earliest 
effective date for which convalescent benefits can be 
assigned, on the basis of a June 26, 1997, hospital 
admission, is June 26, 1997.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board considered the application of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA prescribes VA duties 
to notify the claimant of the evidence needed to substantiate 
the claim, of the evidence VA will obtain, and of the 
claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence, duties collectively referred to as 
the "duty to assist."  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  However, there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  One such claim is where there 
is no dispute as to the facts, and the law is dispositive.  
Mason v. Principi, 16 Vet. App. 129 (2002).

The benefit sought on appeal is denied.


ORDER

An effective date earlier than June 26, 1997, for 
convalescent benefits pursuant to 38 C.F.R. § 4.30, is 
denied.


REMAND

As noted above the Board has considered the application of 
the VCAA, and with respect to the remaining claims it is not 
clear that the veteran has been given proper notice as 
required by VCAA and the case law of the United States Court 
of Appeals for Veterans Claims (Court).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This remand will enable VA to ensure 
that the veteran is properly notified.

With regard to convalescent benefits beyond February 1, 1998, 
38 C.F.R. § 4.30 provides as follows:

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows: 

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a)(1), (2), or 
(3), of [38 C.F.R. § 4.30] 

(2)  Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a)(2) or (3) of [38 
C.F.R. § 4.30] upon approval of the 
Adjudication Officer. 

38 C.F.R. § 4.30(b).

First, although a Department of Social Services (DSS) form 
prepared by the doctor before the June 26, 1997, surgery said 
he would be "impaired" to August 15, 1997, the June 1997 VA 
discharge summary for the veteran's surgery did not indicate 
that convalescence of more than one month was necessary.  
Thus, it appears that the September 1997 RO decision arguably 
failed to comply with the criteria for assigning convalescent 
benefits, i.e., when the need for convalescence "is 
established by report at hospital discharge," set out in 
38 C.F.R. § 4.30(a).

Second, an August 1997 DSS form indicated that the veteran 
would be "impaired" until September 15, and an October 1997 
RO decision assigned convalescent benefits to October 1, 
1997.  A November 1997 DSS form indicated that the veteran 
would be "impaired" until December 19, 1997 and a January 
1998 RO decision assigned convalescent benefits to December 
31, 1997.  Finally, a December 1997 DSS form indicated that 
the veteran would be "impaired" until January 20, 1998, and 
the veteran submitted a statement, received in December 1997, 
wherein he requested convalescent benefits to January 20, 
1998.  A July 1998 RO decision granted the veteran's request 
and assigned convalescent benefits to January 31, 1998.  It 
is not entirely clear, however, that "impairment" for DSS 
purposes is the same as the need for "convalescence," 
pursuant to 38 C.F.R. § 4.30, so as to warrant a 100 percent 
evaluation for convalescence following surgery for a 
pilonidal cyst.

Third, although convalescent benefits "require full 
justification on the rating sheet," none of the RO decisions 
cited above, save for the January 1998 decision, included any 
justification other than a reference to the DSS form.  The 
January 1998 RO decision made reference to an unhealed 
surgical wound, but did not determine whether the unhealed 
surgical wound in this case constituted "severe 
postoperative residuals" under the provisions of 38 C.F.R. 
§ 4.30(a)(2).

In spite of the foregoing, the veteran is entitled to that 
notice required by VCAA and the Court.  Quartuccio; Charles.  
If he is given such notice, he may be able to produce 
evidence that would warrant an extension of convalescent 
benefits beyond February 1, 1998, with, of course, approval 
by the Adjudication Officer and with full justification in 
any RO decision assigning them.

With regard to entitlement to an evaluation greater than 30 
percent for degenerative arthritis of the left shoulder the 
30 percent evaluation is the maximum schedular evaluation for 
limitation of motion of the minor arm.  Such a rating is 
warranted when the arm cannot be raised more than 25 degrees 
from the side.  Here, the veteran had 50 degrees of abduction 
at an April 2002 VA examination and 60 degrees of abduction 
at a November 2002 VA examination.  Thus, the veteran has 
been assigned the maximum schedular evaluation, and that 
evaluation appears to be greater than that warranted by the 
evidence.  Nevertheless, even if correctly rated an 
extraschedular evaluation may be warranted.

Similarly, a 10 percent evaluation has been assigned by 
analogy under Diagnostic Code (DC) 7806 (dermatitis or 
eczema) for a recurrent pilonidal cyst.  38 C.F.R. § 4.20 
(2002).  Notably, a November 1986 RO decision cited DC 7819 
(benign skin neoplasms), a May 1995 RO decision cited DC 7816 
(psoriasis), and a November 1996 RO decision cited DC 7804 
(tender scar).  While a pilonidal cyst is not a condition 
listed in the VA Schedule for Rating Disabilities, the 
rationale for selecting a specific diagnostic code must be 
fully explained.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

It is not entirely clear how psoriasis, eczema, or a benign 
skin neoplasm, are analogous to a pilonidal cyst, and RO 
decisions that cited diagnostic codes for those disorders do 
not explain the rationale for selecting them.  The Board, 
however, is of the view that DC 7803 (unstable superficial 
scar) or DC 7804 (superficial scar painful on examination) 
are the rating codes most analogous to the veteran's 
pilonidal cyst.  His surgical scars are occasionally 
unstable; i.e., they sometimes break down and drain.  
Further, the scars are somewhat tender on examination.  
Still, the current 10 percent rating is the maximum schedular 
evaluation available pursuant to either DC 7803 or DC 7804.  
Nevertheless, an extraschedular evaluation may be warranted.

It is not clear that extraschedular evaluations have been 
considered for either the left shoulder disability or the 
pilonidal cyst.  Extraschedular evaluations are evaluations 
outside the VA Schedule for Rating Disabilities, and such 
evaluations are assigned where schedular evaluations are 
inadequate.  38 C.F.R. § 3.321(b)(1) (2003).  An 
extraschedular evaluation is a component of, and is 
intertwined with, an increased-rating claim.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Where the maximum 
schedular evaluation has been assigned, it is appropriate to 
consider an extraschedular one.

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve, upon field station 
submission, and on the basis of the criterion set forth in 
the regulation, an extraschedular evaluation commensurate 
with the average-earning-capacity impairment due exclusively 
to the service-connected disability.  The regulatory 
criterion, for the Under Secretary or the Director, is that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Note, however, that the extraschedular evaluation is assigned 
by the Under Secretary or the Director, not by the RO or by 
the Board.  Indeed, the Board is precluded from assigning an 
extraschedular evaluation in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  This remand will afford the RO 
the opportunity to assess the propriety of submitting this 
case to the Under Secretary or the Director for consideration 
of an extraschedular evaluation.

With regard to entitlement to a compensable evaluation for 
osteoarthritis of the left elbow the basis for the grant of 
service connection is not at all clear.  A May 2002 RO 
decision asserted that an April 2002 VA examination "shows 
that the veteran has developed mild degenerative arthritis in 
the left elbow."  The actual report of that examination, 
however, indicated that X rays showed only "possible mild 
osteoarthritis."  Further, a March 2003 VA examination of 
the left elbow noted that X rays were normal.  Hence, it 
appears that service connection for left elbow arthritis may 
have been improvidently granted.  In view of the evidence of 
record, the Board must ensure that the veteran has left elbow 
arthritis secondary to left shoulder arthritis before 
assigning a compensable evaluation for it.  If there is no 
factual predicate for a compensable evaluation, the Board 
will not compound the error by awarding one.  Thus, medical 
evidence is needed.

As the RO had noted, in the July 1998 decision and in 
subsequent decisions and statements, or supplemental 
statements, of the case, the veteran does not meet the 
schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) 
(2003).  TDIU may be granted on an extraschedular basis 
pursuant to 38 C.F.R. § 4.16(b) (2003), but a rating board 
must first determine that the veteran is unemployable due to 
service-connected disabilities, and then the case must be 
submitted to the Director of the VA Compensation and Pension 
Service for consideration of such a grant.  It is not clear 
that the RO has considered extraschedular entitlement to a 
TDIU pursuant to 38 C.F.R. § 4.16(b), and this remand will 
allow it to do so.

Additionally, neither a June 2001, October 2001, nor a 
December 2001 letter to the veteran adequately notifies him 
what evidence is necessary to substantiate the claims at 
issue.  The letters further fail to notify the appellant as 
to what portion of any necessary evidence he must submit, and 
what portion will be secured on his behalf by VA.  Thus 
further development is in order.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, the letters informed the appellant that he had 60 
days to respond with additional pertinent evidence and 
information or the claim would be decided based on the then-
current record.  Notably, however, in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003), which authorized VA to enter a decision 
if a response to a VCAA notice letter was not filed with VA 
within 30 days, was invalid as contrary to the provisions of 
38 U.S.C.A. § 5103(a) (West 2002).  As such, remand is 
required so as to ensure § 5103 compliance.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for convalescence benefits 
beyond January 31, 1998, is evidence 
showing that on and after February 
1, 1998, he had severe postoperative 
residuals.

b.  Evidence needed to substantiate 
his claims of entitlement to an 
evaluation greater than 30 percent 
for left shoulder degenerative 
arthritis, and an evaluation greater 
than 10 percent for postoperative 
residuals of a pilonidal cyst, is 
evidence that those disabilities 
present such an exceptional or 
unusual disability picture, with 
such related factors as frequent 
periods of hospitalization or marked 
interference with employment, as to 
render impractical the application 
of the regular schedular standards.

c.  Evidence needed to substantiate 
his claim for entitlement to a 
compensable evaluation for left 
elbow arthritis is X-ray evidence 
that he has arthritis of the left 
elbow, medical evidence that it is 
caused or aggravated by his left 
shoulder arthritis, and medical 
evidence of painful or limited 
motion, to a compensable degree, of 
the left elbow as set out in DC 
5206, 5207, or 5208.

d.  Evidence needed to substantiate 
his claim for entitlement to TDIU 
is, in the absence of increased 
evaluations for service-connected 
disabilities that meet the schedular 
criteria of 38 C.F.R. § 4.16(a) is 
evidence that he is unemployable due 
solely to service-connected 
disabilities.

e.  It is the appellant's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

f.  The appellant has one year to 
submit the evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  His appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
waives in writing any time 
limitation set forth under 38 
U.S.C.A. § 5103.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for left shoulder 
or left elbow disorders, and the RO must 
attempt to obtain records of examinations 
and treatment from health care providers 
the veteran identifies.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature, 
extent, and etiology, of any left elbow 
disability. 

a.  The examiner must review the 
claim file, including this decision 
and reports of examination and 
treatment for left shoulder and left 
elbow disorders.  The examiner 
should indicate in the examination 
report that such a review was 
conducted.

b.  The examiner must review current 
and past X rays of the left elbow 
and conduct complete range of motion 
studies and all other tests 
indicated.  Functional limitations 
of the left elbow must be fully 
described.

c.  If the veteran has left elbow 
arthritis, confirmed by x-ray 
studies, the examiner must determine 
whether there is clinical evidence 
of additional limitation of motion 
of the elbow due to pain, weakened 
movement, excess fatigability, or 
incoordination and, if so, the 
degree of same.  The foregoing 
factors of additional disability are 
based on use of the elbow, so it 
will be necessary for the veteran to 
perform repetitive motions or 
exercises to enable the examiner to 
assess them clinically.  The 
examiner must determine whether 
there is clinical evidence of 
additional limitation of motion of 
the elbow due to flare-ups of the 
disorder and, if so, the degree of 
same.

4.  Upon completion of the foregoing 
evidentiary development, and compliance 
with the time constraints prescribed 
above in paragraph 1(f), the RO must 
review all the evidence of record and 
determine whether the case should be 
submitted to the Director of the VA 
Compensation and Pension Service for 
consideration of extraschedular 
evaluations.  Any decision entered must 
be documented in the claims file.  
Thereafter, if the benefits sought on 
appeal remain denied, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



